Exhibit 10.5
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS WARRANT NOR
THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED
(I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO
THE REGISTERED HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER
SAID ACT.
 
Warrant No.: 2017-_____
Number of Shares: ________
Date of Issuance: August 10, 2017
(subject to adjustment)

 

 
______________________________________________________________________________________
 
ROOT9B HOLDINGS, INC.
A Delaware Corporation
______________________________________________________________________________________
 
Warrant
 
root9B Holdings, Inc., a Delaware corporation (the “Company”), for value
received, hereby certifies that _____________ (the “Initial Holder”), or its
registered assigns (the Initial Holder or such registered assigns shall be
referred to as the “Registered Holder”), is entitled, subject to the terms set
forth below, to purchase from the Company at any time on or after the Exercise
Date (as hereinafter defined) and on or before the Expiration Date (as
hereinafter defined), in whole or in part, ________ shares (as adjusted from
time to time pursuant to the provisions of this Warrant) of the Company’s common
stock, $0.001 par value per share (“Common Stock”), at an Exercise Price equal
to $10.00 per share (the “Exercise Price”). The shares purchasable upon exercise
of this Warrant are sometimes hereinafter referred to as the “Warrant Stock”.
“Exercise Date” means any date on or after December 31, 2017 (the “Initial
Exercise Date”) and prior to the Expiration Date on which the Registered Holder
elects by written notice to the Company to exercise this Warrant. This Warrant
is one of a series of Warrants (the “August 2017 Warrants”) issued in connection
with the issuance by the Company to the Initial Holder of a secured convertible
promissory note due 2019.
 
1. Exercise.
 
(a) Manner of Exercise. This Warrant may be exercised by the Registered Holder,
in whole or in part with the purchase/exercise form appended hereto as Exhibit A
(the “Notice of Exercise”) duly executed by such Registered Holder or by such
Registered Holder’s duly authorized attorney, at the principal office of the
Company, or at such other office or agency as the Company may designate in
writing, accompanied by payment in full of the Exercise Price payable in respect
of the number of shares of Warrant Stock purchased upon such exercise. The
Exercise Price may be paid by cash, check, or wire transfer in immediately
available funds.
 
(b) Effective Time of Exercise. Each exercise of this Warrant shall be deemed to
have been effected immediately prior to the close of business as of the date the
Warrant has been exercised pursuant to a Notice of Exercise, with payment to the
Company of the Exercise Price and all transfer taxes required to be paid by the
Holder, if any, prior to the issuance of such shares, having been paid. At such
time, the person or persons in whose name or names any certificates for Warrant
Stock shall be issuable upon such exercise as provided in Section 1(c) below
shall be deemed to have become the holder or holders of record of the Warrant
Stock represented by such certificates.
 
(c) Delivery to Holder. As soon as practicable after the exercise of this
Warrant, in whole or in part, and in any event within ten (10) calendar days
thereafter, the Company at its expense will cause to be issued in the name of,
and delivered to, the Registered Holder, or as such Registered Holder (upon
payment by such Registered Holder of any applicable transfer taxes) may direct,
certificates for Warrant Stock purchased hereunder which shall be transmitted by
the Company’s transfer agent to the Registered Holder by (i) crediting the
account of the Registered Holder’s broker with the Depository Trust Company
through its Deposit Withdrawal Agent Commission (“DWAC”) system if the Company
is then a participant in such system and either (A) there is an effective
registration statement permitting the resale of the Warrant Stock by the
Registered Holder or (B) the Warrant Stock is eligible for resale without volume
or manner-of-sale limitations pursuant to Rule 144 of the Act, as amended from
time to time, or any similar rule or regulation hereafter adopted by the SEC
having substantially the same effect as such Rule (“Rule 144”), or (ii) if the
conditions specified in (i)(A) or (i)(B) are not satisfied, by physical delivery
to the address specified by the Registered Holder in the Notice of Exercise.
 
 

 
 
(d) Delivery of New Warrants Upon Exercise. If this Warrant shall have been
exercised in part, the Company shall, at the request of the Registered Holder,
at the time of delivery of the certificate or certificates representing the
Warrant Stock, deliver to the Registered Holder a new Warrant evidencing the
rights of Registered Holder to purchase the unpurchased Warrant Stock called for
by this Warrant, which new Warrant shall in all other respects be identical with
this Warrant. The Registered Holder shall not be required to deliver the
original of this Warrant in order to effect an exercise hereunder.
 
(e) Limitations on Exercise. This Warrant shall not be exercisable by the
Registered Holder to the extent (but only to the extent) that, following
exercise, the Registered Holder or any of its Affiliates would beneficially own
in excess of 9.99% (the “Maximum Percentage”) of the Outstanding Shares of
Common Stock. No prior limitation on the number of shares of Common Stock
subject to this Warrant or the inability to exercise this Warrant pursuant to
this Section 1(e) shall have any effect on the applicability of the provisions
of this Section 1(e) with respect to any subsequent determinations of the number
of shares subject to a Warrant or the exercisability hereof. For the purpose of
this Section 1(e), beneficial ownership and all determinations and calculations
(including, without limitation, with respect to calculations of percentage
ownership) shall be determined in accordance with Section 13(d) of the Exchange
Act. For clarification, the foregoing calculation of beneficial ownership shall
take into account all securities which give rise to beneficial ownership by the
Registered Holder or its Affiliates of such Common Stock under such rules and
regulations and not solely this Warrant. The provisions of this Section 1(e)
shall be implemented in a manner otherwise than in strict conformity with the
terms of this Section 1(e) in order to correct this Section 1(e) or any portion
hereof which may be defective or inconsistent with the intended Maximum
Percentage beneficial ownership limitation herein contained or to make changes
or supplements necessary or desirable to properly give effect to such Maximum
Percentage limitation. The limitations contained in this Section 1(e) shall
apply to a successor holder of this Warrant. “Affiliate” means, with respect to
any Person, any other Person that, directly or indirectly through one or more
intermediaries, Controls, is controlled by or is under common control with such
Person, as such terms are used in and construed under Rule 405 under the
Securities Act. With respect to the Registered Holder, any investment fund or
managed account that is managed on a discretionary basis by the same investment
manager Registered Holder will be deemed to be an Affiliate of Registered
Holder. “Person” means any individual, firm, corporation, partnership, limited
liability company, joint venture, association, joint stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof, or other entity of any kind and includes any successor (by merger or
otherwise) of such entity. “Outstanding Shares of Common Stock” means, as of any
particular measurement time, the sum of (i) the total number of outstanding
shares of Common Stock of the Company as of such time, and (ii) the total number
of shares of Common Stock which Registered Holder has the right to acquire
beneficial ownership of within sixty days of such measurement time (to the
extent not included in (i)), including but not limited to any right to acquire
shares of Common Stock through the exercise of any option, warrant or right
(including this Warrant) or through the conversion of another security.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Securities and Exchange Commission thereunder.
 
2. Adjustments.
 
(a) Stock Splits and Dividends. If outstanding shares of the Company’s Common
Stock shall be subdivided into a greater number of shares or a dividend in
Common Stock shall be paid in respect of Common Stock, then the Exercise Price
in effect immediately prior to such subdivision or at the record date of such
dividend shall simultaneously with the effectiveness of such subdivision or
immediately after the record date of such dividend be proportionately reduced.
If outstanding shares of Common Stock shall be combined into a smaller number of
shares, then the Exercise Price in effect immediately prior to such combination
shall, simultaneously with the effectiveness of such combination, be
proportionately increased. When any adjustment is required to be made in the
Exercise Price, the number of shares of Warrant Stock purchasable upon the
exercise of this Warrant shall be changed to the number determined by dividing
(i) an amount equal to the number of shares issuable upon the exercise of this
Warrant immediately prior to such adjustment, multiplied by the Exercise Price
in effect immediately prior to such adjustment, by (ii) the Exercise Price in
effect immediately after such adjustment.
 
 
2

 
 
(b) Reclassification, Etc. As a condition of the consummation of any Fundamental
Transaction occurring at any time while any portion of this Warrant remains
outstanding, the Company shall cause any Successor Entity in such Fundamental
Transaction to assume in writing all of the obligations of the Company under
this Warrant in accordance with the provisions of this Section 2(b) pursuant to
written agreements in form and substance reasonably satisfactory to the Holder,
including agreements to deliver to the Holder in exchange for this Warrant a
security of the Successor Entity evidenced by a written instrument substantially
similar in form and substance to this Warrant, including, without limitation,
which is, at the time of consummation of the Fundamental Transaction,
exercisable into a corresponding number of shares of capital stock of the
Successor Entity equivalent to the shares of Common Stock acquirable and
receivable upon exercise of this Warrant (without regard to any limitations on
the exercise of this Warrant) prior to such Fundamental Transaction, and with an
exercise price equal to the Exercise Price (but taking into account the relative
value of the shares of Common Stock pursuant to such Fundamental Transaction and
the value of such shares of capital stock, such adjustments to the number of
shares of capital stock and such exercise price being for the purpose of
protecting the economic value of this Warrant immediately prior to the
consummation of such Fundamental Transaction). Upon the consummation of each
Fundamental Transaction, the Successor Entity shall succeed to, and be
substituted for (so that from and after the date of the applicable Fundamental
Transaction, the provisions of this Warrant referring to the “Company” shall
refer instead to the Successor Entity), and may exercise every right and power
of the Company and shall assume all of the obligations of the Company under this
Warrant with the same effect as if such Successor Entity had been named as the
Company herein. Notwithstanding anything to the contrary, the Company or any
Successor Entity shall, at the Holder’s option, exercisable at any time
concurrently with, or within 30 days after, the consummation of the Fundamental
Transaction, (a) purchase all or any portion of this Warrant from the Holder by
paying to the Holder an amount of cash equal to the Black Scholes Value of the
remaining unexercised portion of such Warrant on the date of such Fundamental
Transaction or (b) deliver, in exchange for surrender of this Warrant, the same
amount and kind of securities, cash or property as such Holder would have been
entitled to receive upon the occurrence of such Fundamental Transaction if it
had been, immediately prior to such Fundament Transaction, the holder of the
number of shares of Warrant Stock then issuable upon exercise in full of the
Warrant (without regard to any limitations on the exercise of this Warrant).
 
"Fundamental Transaction" means that the Company shall, directly or indirectly,
in one or more related transactions, (i) consolidate or merge with or into
(whether or not the Company is the surviving corporation) another Person or
Persons, if the holders of the Voting Stock (not including any shares of Voting
Stock held by the Person or Persons making or party to, or associated or
affiliated with the Persons making or party to, such consolidation or merger)
immediately prior to such consolidation or merger shall hold or have the right
to direct the voting of less than 50% of the Voting Stock or such voting
securities of such other surviving Person immediately following such
transaction, or (ii) sell, assign, transfer, convey or otherwise dispose of all
or substantially all of the properties or assets of the Company (other than the
sale of IPSA International, Inc., the Company’s wholly-owned subsidiary
(“IPSA”), or any assets related to IPSA) to another Person, or (iii) allow
another Person to make a purchase, tender or exchange offer that is accepted by
the holders of more than the 50% of the outstanding shares of Voting Stock of
the Company (not including any shares of Voting Stock held by the Person or
Persons making or party to, or associated or affiliated with the Persons making
or party to, such purchase, tender or exchange offer) (other than the
acquisition of the Voting Stock of IPSA), or (iv) consummate a stock purchase
agreement or other business combination (including, without limitation, a
reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person whereby such other Person acquires more than the 50% of the
outstanding shares of Voting Stock of the Company (not including any shares of
Voting Stock held by the other Person or other Persons making or party to, or
associated or affiliated with the other Persons making or party to, such stock
purchase agreement or other business combination) (other than a sale of the
Voting Stock of IPSA), (v) reorganize, recapitalize or reclassify its Common
Stock (other than pursuant to the Amendment, if approved) or (vi) any "person"
or "group" (as these terms are used for purposes of Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended) is or shall become the
"beneficial owner" (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934, as amended), directly or indirectly, of 50% of the aggregate ordinary
voting power represented by issued and outstanding Common Stock.
 
 
3

 
 
“Successor Entity” means the Person formed by, resulting from or surviving any
Fundamental Transaction or the Person with which such Fundamental Transaction
shall have been entered into.
 
"Voting Stock" of a Person means capital stock of such Person of the class or
classes pursuant to which the holders thereof have the general voting power to
elect, or the general power to appoint, at least a majority of the board of
directors, managers or trustees of such Person (irrespective of whether or not
at the time capital stock of any other class or classes shall have or might have
voting power by reason of the happening of any contingency).
 
(c) Adjustment Certificate. When any adjustment is required to be made in the
Warrant Stock or the Exercise Price pursuant to this Section 2, the Company
shall promptly mail to the Registered Holder a certificate setting forth (i) a
brief statement of the facts requiring such adjustment, (ii) the Exercise Price
after such adjustment and (iii) the kind and amount of stock or other securities
or property into which this Warrant shall be exercisable after such adjustment.
 
3. Transfers.
 
(a) Unregistered Security. Each Registered Holder acknowledges that this Warrant
and the Warrant Stock have not been registered under the Securities Act of 1933,
as amended (the “Act”), and agrees not to sell, pledge, distribute, offer for
sale, transfer or otherwise dispose of this Warrant or any Warrant Stock issued
upon its exercise in the absence of (i) an effective registration statement
under the Act as to this Warrant or such Warrant Stock and registration or
qualification of this Warrant or such Warrant Stock under any applicable U.S.
federal or state securities law then in effect or (ii) an opinion of counsel,
reasonably satisfactory to the Company, that such registration or qualification
is not required. Each certificate or other instrument for Warrant Stock issued
upon the exercise of this Warrant shall bear a legend substantially to the
foregoing effect.
 
(b) Transferability. Subject to the provisions of Section 3(a) hereof, this
Warrant and all rights hereunder are transferable, in whole or in part, upon
surrender of the Warrant with a properly executed assignment (in the form of
Exhibit B hereto) at the principal office of the Company. The Company shall,
upon receipt of a transfer notice and appropriate documentation, register any
transfer on the Company’s warrant register; provided, however, that the Company
may require, as a condition to such transfer, an opinion reasonably satisfactory
to the Company that said transfer does not require registration pursuant to one
or more exemptions provided under the Act.
 
(c) Warrant Register. The Company will maintain a register containing the names
and addresses of the Registered Holders of this Warrant. Until any transfer of
this Warrant is made in the warrant register, the Company may treat the
Registered Holder of this Warrant as the absolute owner hereof for all purposes;
provided, however, that if this Warrant is properly assigned in blank, the
Company may (but shall not be required to) treat the bearer hereof as the
absolute owner hereof for all purposes, notwithstanding any notice to the
contrary. Any Registered Holder may change such Registered Holder’s address as
shown on the warrant register by written notice to the Company requesting such
change.
 
4. No Impairment. The Company will not, by amendment of its charter or through
reorganization, consolidation, merger, dissolution, sale of assets or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such action as may be
necessary or appropriate in order to protect the rights of the holder of this
Warrant against impairment. Notwithstanding any other provision of this
Agreement to the contrary (including by way of implication), the Company (a)
will not increase the par value of any shares of Common Stock receivable on the
exercise of any Warrant above the amount payable therefor on such exercise and
(b) will take all such action as may be necessary or appropriate so that the
Company may validly and legally issue fully paid and nonassessable shares of
Common Stock on the exercise of any Warrant. The Company covenants and agrees
that it shall not, without the prior written consent of the Registered Holder,
enter into or agree to become subject to any term, condition, provision or
agreement that would restrict in any material way the performance of the
Company’s obligations under this Agreement. The Company represents to each
Holder that the Company is not subject to or bound by any such term, condition,
provision or agreement as of the date hereof.
 
 
4

 
 
5. Termination. This Warrant (and the right to purchase securities upon exercise
hereof) shall terminate five (5) years from the date of issuance of this Warrant
(the “Expiration Date”).
 
6. Notices of Certain Transactions. In case:
 
(a) the Company shall take a record of the holders of its Common Stock (or other
stock or securities at the time deliverable upon the exercise of this Warrant)
for the purpose of entitling or enabling them to receive any dividend or other
distribution, or to receive any right to subscribe for or purchase any shares of
stock of any class or any other securities, or to receive any other right, to
subscribe for or purchase any shares of stock of any class or any other
securities, or to receive any other right, or
 
(b) of any reclassification of the capital stock of the Company, or
 
(c) of the voluntary or involuntary dissolution, liquidation or winding-up of
the Company ((a), (b) and (c) of this Section 6 being referred to herein as a
“Liquidation Event”), then, and in each such case, the Company will mail or
cause to be mailed to the Registered Holder of this Warrant a notice specifying,
as the case may be, (i) the date on which a record is to be taken for the
purpose of such dividend, distribution or right, and stating the amount and
character of such dividend, distribution or right, or (ii) the effective date on
which such reclassification, dissolution, liquidation or winding-up is to take
place, and the time, if any is to be fixed, as of which the holders of record of
Common Stock (or such other stock or securities at the time deliverable upon
such reclassification, dissolution, liquidation or winding-up) are to be
determined. Such notice shall be mailed at least ten (10) days prior to the
record date or effective date for the event specified in such notice. Failure to
so notify a Registered Holder shall not invalidate any such action.
 
7. Reservation of Stock.
 
(a) Notwithstanding anything herein to the contrary, the Registered Holder
acknowledges and agrees that this Warrant may not be exercised if, at the time
of such exercise, the Company does not have a sufficient number of authorized
shares of Common Stock pursuant to the Company’s Certificate of Incorporation
(the “Certificate of Incorporation”), as in effect as of such date, to cover
such issuance. The Company will at all times reserve and keep available out of
its authorized but unissued stock, solely for the issuance and delivery upon the
exercise of this Warrant and other similar Warrants, and free of preemptive
rights, such number of its duly authorized shares of Common Stock as from time
to time shall be issuable upon the exercise in full of this Warrant and other
similar Warrants without regard to any limitation on exercise set forth herein
or therein. All of the shares of Common Stock issuable upon exercise of this
Warrant and other similar Warrants, when issued and delivered in accordance with
the terms hereof and thereof, will be duly authorized, validly issued, fully
paid and non-assessable, subject to no lien or other encumbrance other than
restrictions on transfer arising under applicable securities laws and
restrictions imposed by Section 3 hereof.
 
(b) [Reserved.]
 
8. Exchange of Warrants. Upon the surrender by the Registered Holder of any
Warrant or Warrants, properly endorsed, to the Company at the principal office
of the Company, the Company will, subject to the provisions of Section 3 hereof,
issue and deliver to or upon the order of such Registered Holder, at the
Company’s expense, a new Warrant or Warrants of like tenor, in the name of such
Registered Holder or as such Registered Holder (upon payment by such Registered
Holder of any applicable transfer taxes) may direct, calling in the aggregate on
the face or faces thereof for the number of shares of Common Stock called for on
the face or faces of the Warrant or Warrants so surrendered.
 
9. Replacement of Warrants. Upon receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and
(in the case of loss, theft or destruction) upon delivery of an indemnity
agreement (with surety if reasonably required) in an amount reasonably
satisfactory to the Company, or (in the case of mutilation) upon surrender and
cancellation of this Warrant, the Company will issue, in lieu thereof, a new
Warrant of like tenor.
 
 
5

 
 
10. Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, electronic mail or facsimile, addressed as set
forth below or to such other address as such party shall have specified most
recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand
delivery, electronic mail or delivery by facsimile, with accurate confirmation
generated by the transmitting facsimile machine, if sent by electronic mail with
confirmed receipt, at the address or number designated below (if delivered on a
business day during normal business hours where such notice is to be received),
or the first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur.
 
If to the Company:          

root9B Holdings, Inc.
102 N. Cascade Avenue, Suite 220
Colorado Springs, CO 80919
Attn: Chief Financial Officer




If to the Registered Holder: 
At the address provided by the Registered Holder.
 
11. No Rights as Stockholder. Until the exercise of this Warrant, the Registered
Holder of this Warrant shall not have or exercise any rights by virtue hereof as
a stockholder of the Company, and this Warrant shall not impose on the
Registered Holder any obligation to purchase any securities or impose any
liability on such Registered Holder as a stockholder whether such obligation or
liabilities are asserted by the Company or creditors of the Company.
 
12. Representations of Registered Holder. The Registered Holder hereby
represents and acknowledges to the Company that:
 
(a) It understands that this Warrant and the Warrant Stock will be “restricted
securities” as such term is used in the rules and regulations under the Act and
that such securities have not been and will not be registered under the Act or
any state securities law, and that such securities must be held indefinitely
unless registration is effected or transfer can be made pursuant to appropriate
exemptions;
 
(b) the Registered Holder has read, and fully understands, the terms of this
Warrant set forth on its face and the attachments hereto, including the
restrictions on transfer contained herein;
 
(c) the Registered Holder is purchasing for investment for its own account and
not with a view to or for sale in connection with any distribution of this
Warrant and the Warrant Stock and it has no intention of selling such securities
in a public distribution in violation of the federal securities laws or any
applicable state securities laws; provided that nothing contained herein will
prevent the Registered Holder from transferring such securities in compliance
with the terms of this Warrant and the applicable federal and state securities
laws; and
 
(d) the Company may affix the following legend (in addition to any other
legend(s), if any, required by applicable state corporate and/or securities
laws) to certificates for shares issued upon exercise of this Warrant:
 
“These securities have not been registered under the Securities Act of 1933, as
amended. They may not be sold, offered for sale, pledged or hypothecated in the
absence of a registration statement in effect with respect to the securities
under such Act or an opinion of counsel satisfactory to the Company that such
registration is not required or unless sold pursuant to Rule 144 of such Act.”
 
 
6

 
 
13. No Fractional Shares. No fractional shares will be issued in connection with
any exercise hereunder. In lieu of any fractional shares which would otherwise
be issuable, the Company shall pay cash equal to the product of such fraction
multiplied by the fair market value of one such share on the date of exercise,
as determined in good faith by the Company’s Board of Directors.
 
14. Securities Law Reporting Requirements. The Company covenants and agrees that
it will comply with the reporting requirements of Sections 13 and 15(d) of the
Exchange Act and will comply with all other public information reporting
requirements of the Securities and Exchange Commission (including Rule 144
promulgated under the Securities Act) from time to time in effect and applicable
to the Company and relating to the availability of an exemption from the
Securities Act for the sale of restricted securities.
 
15. Amendment or Waiver. Any term of this Warrant may be amended or waived upon
written consent of the Company and the Registered Holder. No consideration shall
be offered or paid to the Registered Holder or to the initial holder or
registered assigns of any warrant to purchase Common Stock (other than this
Warrant) issued by the Company pursuant to the Purchase Agreement (the "Other
Warrants") to amend or consent to a waiver or modification of any provision of
this Warrant and/or the Other Warrants unless the same consideration is also
offered to the Registered Holder and all initial holders or registered assigns
of the Other Warrants.
 
16. Entire Agreement. This Warrant constitutes the entire agreement between the
parties hereto pertaining to the subject matter hereof, and any and all other
written or oral agreements relating to the subject matter hereof existing
between the parties hereto are expressly canceled.
 
17. Headings. The headings in this Warrant are for purposes of reference only
and shall not limit or otherwise affect the meaning of any provision of this
Warrant.
 
18. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Delaware, without regard to the principles of conflicts of law thereof. Each
party agrees that all proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement shall be
commenced exclusively in courts of the State of Delaware (the “Delaware
Courts”). Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the Delaware Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any proceeding, any claim that it is not personally subject to the jurisdiction
of any such Delaware Court, or that such proceeding has been commenced in an
improper or inconvenient forum. Each party hereto hereby irrevocably waives
personal service of process and consents to process being served in any such
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
 
19. More Favorable Terms. So long as this Warrant remains outstanding, if after
the date hereof the Company amends the terms of any of the August 2017 Warrants
or the warrants issued in connection with the Securities Purchase Agreement,
dated as of September 9, 2016, as amended, by and among the Company and the
investors referred to therein (the “2016 SPA Warrants” and, together with the
August 2017 Warrants, the “Secured Warrants”) and such amendment to the Secured
Warrants has terms and conditions that are, individually or in the aggregate,
more favorable than the terms and conditions granted to the Holder hereunder,
then this Warrant shall be deemed to immediately be amended as of the date of
such Secured Warrant amendment to reflect substantially equivalent terms and
conditions to the Holder hereunder. For purposes of this Section 19, the
determination regarding whether any such terms and conditions are more favorable
than those granted hereunder shall be made by the Company’s Board of Directors
in its reasonable good faith judgment.
 
 
7

 
 
20. Registration Rights.
 
(a) At any time on or prior to December 31, 2017, the Company shall file a
registration statement covering the resale of the Warrants Stock by the Holder.
The Company shall use its commercially reasonable efforts to cause the
registration statement to be declared effective by the Securities and Exchange
Commission as promptly as possible after the filing thereof and shall use
commercially reasonable efforts to keep the registration statement continuously
effective under the Securities Act until the earlier of (i) the date that all
securities covered by such registration statement have been sold or may be sold
without volume or manner-of-sale restrictions pursuant to Rule 144 and without
the requirement for the Company to be in compliance with the current public
information requirement under Rule 144 or (ii) the Expiration Date. The Company
shall notify the Purchasers in writing promptly (and in any event within two
business days) after receiving notification from the Securities and Exchange
Commission that the Registration Statement has been declared effective.
 
(b) The Company may, by written notice to Holder, suspend sales under the
registration statement after the effective date thereof and/or require that
Holder immediately cease the sale of shares of Common Stock pursuant thereto
and/or defer the filing of the registration statement if the Company is engaged
in a material merger, acquisition or sale or any other pending development that
the Company believes may be material, and the Board of Directors determines in
good faith, by appropriate resolutions, that, as a result of such activity, (A)
it would be materially detrimental to the Company (other than as relating solely
to the price of the Common Stock) to maintain the registration statement at such
time or (B) it is in the best interests of the Company to suspend sales under
such registration at such time. Upon receipt of such notice, Holder agrees to
immediately discontinue any sales of Warrant Stock pursuant to the registration
statement until Holder is advised in writing by the Company that the current
prospectus or amended prospectus, as applicable, may be used. In no event,
however, shall this right be exercised to suspend sales beyond the period during
which (in the good faith determination of the Board of Directors) the failure to
require such suspension would be materially detrimental to the Company. The
Company’s rights under this Section 20(b) may be exercised for a period of no
more than 20 business days at a time with a subsequent permitted trading window
of at least 90 business days, and not more than two times in any twelve-month
period. Immediately after the end of any suspension period under this Section
20(b), the Company shall take all necessary actions (including filing any
required supplemental prospectus) to restore the effectiveness of the
registration statement and the ability of Holder to publicly resell the Warrant
Stock pursuant to the effective registration statement.
 
(c) All expenses, other than underwriting discounts and commissions relating to
the Warrant Stock and the fees and disbursements of any counsel for Holder,
incurred in connection with registrations, filings or qualifications pursuant to
Section 20 for Holder, including (without limitation) all registration, filing
and qualification fees, printers’ and accounting fees, fees and disbursements of
counsel for the Company shall be borne by the Company.

 
[Remainder of Page Intentionally Left Blank]
 
 
 
 
 
8

 
IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed and
delivered by its authorized officer as of the date first above written.
 
ROOT9B HOLDINGS, INC. , a Delaware corporation
 
Signed:                                                          

By:                 
Title:
 
 
Company Address:            root9B Holdings, Inc.
102 N. Cascade Avenue, Suite 220
Colorado Springs, CO 80919
Attn: Chief Financial Officer
 
 
 
 
 

 
EXHIBIT A
 
PURCHASE/EXERCISE FORM
 
To: ROOT9B HOLDINGS, INC.
 
Dated:_________________

 
The undersigned holder, pursuant to the provisions set forth in the attached
Warrant No. ___, hereby exercises the right to purchase _________________ shares
of Common Stock covered by such Warrant. Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Warrant.
 
1.           Form of Exercise Price. The undersigned holder intends that payment
of the Exercise Price shall be made as:
 
____________ 
a “Cash Exercise” with respect to _________________ shares of Warrant Stock; and
 
2.           Payment of Exercise Price. The Registered Holder shall pay the
aggregate Exercise Price in the sum of $___________________ to the Company in
accordance with the terms of the Warrant.
 
The undersigned acknowledges that it has reviewed the representations and
warranties contained in Section 13 of the Warrant and by its signature below
hereby makes such representations and warranties to the Company.
 
Signature:                                                                    
 
Name (print):                                                              
 
Title (if applic.)                                                           

 
Company (if applic.): ________________________

 
 
 

 

 
EXHIBIT B
 
ASSIGNMENT FORM
 
FOR VALUE RECEIVED, _________________________________________ hereby sells,
assigns and transfers all of the rights of the undersigned under the attached
Warrant No. ___ with respect to the number of shares of Common Stock covered
thereby set forth below, to:
 
Name of Assignee

Address/Fax Number

No. of Shares

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
Dated:
Signature:                                                       
 
 
 
Witness: _______________________


 
 
 
 

